Citation Nr: 1717781	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for L4-L5 and L5-S1 central disc protrusion, currently rated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) from April 2009 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by complaints of pain and limitation of motion but is not productive of functional impairment comparable to unfavorable ankyloses of the entire thoracolumbar spine.

2.  The Veteran's left lower extremity radiculopathy symptoms approximate no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for L4-L5 and L5-S1 central disc protrusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for an initial rating in excess of 20 percent left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letter dated in February 2009.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).


I.  Lower back

Under Diagnostic Code 5237, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A May 2007 RO decision granted the Veteran service connection for low back disc disease and assigned a rating of 20 percent, effective February 8, 2005.  In an April 2009 RO decision the Veteran's low back disability rating was increased to 40 percent, effective December 15, 2008.

The Veteran has undergone VA spine examinations in June 2008, May 2011, July 2014, and April 2016.  These examinations have reported a diagnosis of low back degenerative disc disease.  The medical history has noted that the Veteran had back surgery in 2005 and has current complaints of constant low back pain and spasms.  He has sometimes required help to get out of bed and in and out of the bath tub and has been using a cane since 2007/2008.  Functional loss due to the back pain has included difficulty with bending, ambulation, and standing.  Forward flexion has been 40-50 degrees and extension has been 10-15 degrees.  Examiners have indicated that the Veteran had a significant decrease in low back range of motion and had visible pain with movement.  April 2016 testing revealed that range of motion after 3 repetitions included forward flexion to 50 degrees, extension to 0 degrees, and right and left lateral flexion to 15 degrees.  Other than the Veteran's left lower extremity radiculopathy, there have been no other neurologic abnormality related to the Veteran's thoracolumbar spine disability.

In order to receive a rating in excess of 40 percent, the Veteran would have to demonstrate unfavorable ankyloses of the entire spine.  While the Veteran has significant limitation of the lumbar spine, unfavorable ankyloses of the entire spine has not been shown or approximated.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted (left lower extremity radiculopathy) by the RO.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

In sum, a rating in excess of 40 percent for low back disability is not warranted. 

II.  Left lower extremity radiculopathy

In an October 2014 rating decision the Veteran was granted service connection for radiculopathy of the left lower extremity, and was assigned a 20 percent disability rating, effective May 9, 2011.

At a May 2011 VA examination the Veteran complaints included left lower extremity radiculopathy.  Examination revealed a positive left straight leg raise.  Deep reflexes were 1+ of the left lower extremity and motor strength was 5/5 of the left lower extremity.  The diagnosis included "evidence for" left lower extremity radiculopathy.

At a July 2014 VA examination the Veteran indicated that he had left lower extremity weakness and numbness.  Examination of muscle strength testing revealed 3/5 (left hip) and 4/5 (left knee).  Deep tendon reflexes were 1+ in the left knee and left ankle.  Sensory examination was decreased in the left thigh, left thigh/knee, and left ankle.  Straight left leg raising test was positive.  The Veteran's left lower extremity radicular pain was characterized as "None," with left lower extremity numbness reported as moderate.  Nerve involvement was reported as the sciatic nerve.  Left side lower extremity radiculopathy was reported as moderate.

At an April 2016 VA examination it was noted that the Veteran had constant low back pain and pain shooting down his left lower extremity that was associated with tingling and numbness in the left thigh and left leg.  Strength testing was 4/5 in the left knee and hip.  Muscle atrophy was present as circumference of the left calf was 37cm., as opposed to the normal of 39 cm.  Deep tendon reflexes were 0 (left knee) and 2+ (left ankle).  Sensory examination revealed that the left upper thigh was normal, left thigh/knee was decreased, and the left lower leg/ankle was decreased, left foot/toes was normal.  Left straight leg raising test results were positive.  The Veteran's radicular pain was reported as normal (constant pain) and moderate (intermittent pain).  Paresthesias and/or dysesthesias of the left lower extremity was moderate, with numbness also reported as moderate.  The severity of the left lower extremity radiculopathy was reported as moderate.  

A review of the evidence reveals that while some mild muscle atrophy and diminished reflexes have been noted, strength testing has remained full or at least to a level of 4/5 throughout the appeal period.  Further, left lower extremity radicular pain and numbness have not been reported as more than moderate.  Significantly, VA examiners in 2104 and 2016 have specifically indicated that the severity of the Veteran's left side lower extremity radiculopathy was best characterized as moderate.  The evidence thus establishes that the Veteran's left lower radiculopathy symptoms approximate no more than, at most, moderate incomplete paralysis, and an initial rating in excess of 20 percent is not warranted.

Conclusion

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's low back and left lower extremity radiculopathy, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  For example, there is no question that the Veteran experiences back and left lower extremity radiculopathy symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 40 percent for L4-L5 and L5-S1 central disc protrusion is denied.

An initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.


REMAND

The Veteran has indicated that he has not worked since undergoing back surgery in 2005, and in his November 2014 notice of disagreement he essentially attributed his inability to work to his low back and left lower extremity disability.  A claim for TDIU is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has essentially asserted that he has been unable to work due to his service-connected low back and left lower extremity radiculopathy.  As such, TDIU must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Obtain all VA medical records pertaining to treatment of the Veteran dated since April 28, 2016 and associate them with the record.

3.  Then, adjudicate the TDIU claim.  If the benefit is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


